CLAY, Commissioner.
The petitioner, proceeding in forma pau-peris, requests this Court to issue a writ of mandamus against respondent, an attorney at law, to require him to return to petitioner certain “personal property (legal documents)” which are allegedly in respondent’s possession.
This relief must be denied for two reasons: (1) this Court does not have original jurisdiction to grant petitioner’s request (see Pruitt v. Davidson, Ky., 334 S.W.2d 899), and (2) the personal property sought is not sufficiently identified to justify granting any relief.
The order of mandamus is denied.